     Case 3:20-cv-02021-LAB-RBB Document 3 Filed 12/02/20 PageID.44 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DARRYL DUNSMORE,                                    Case No.: 20cv2021 LAB (RBB)
12                                     Petitioner,
                                                         ORDER GRANTING MOTION TO
13   v.                                                  PROCEED IN FORMA PAUPERIS
                                                         [ECF No. 2] AND DISMISSING
14   GORE, et al.,
                                                         PETITION WITHOUT PREJUDICE
15                                  Respondents.         AS DUPLICATIVE
16
17         Petitioner is a California prisoner serving a sentence of 22 years in state prison as a
18   result of a March 10, 2010 conviction and June 3, 2010 sentence in San Diego Superior
19   Court Case number SCS 215653, is currently detained at the San Diego County Jail
20   awaiting resentencing and is proceeding pro se with a Petition for a Writ of Habeas Corpus
21   pursuant to 28 U.S.C. § 2254.1 (ECF No. 1.) On October 27, 2020, Petitioner filed a
22
23
24   1
      With respect to the length of Petitioner’s sentence and dates of conviction and sentence,
25   the Court takes judicial notice of the abstract of judgment against Petitioner, which was
     previously filed as a lodgment in a separate habeas corpus proceeding in this district. (ECF
26   No. 28-2 at 42-45, CT 126-29, in S.D. Cal. Civil Case No. 13cv1193-GPC-PCL); see
27   United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980) (“[A] court may take judicial
     notice of its own records in other cases, as well as the records of an inferior court in other
28   cases.”)
                                                     1
                                                                                 20cv2021 LAB (RBB)
     Case 3:20-cv-02021-LAB-RBB Document 3 Filed 12/02/20 PageID.45 Page 2 of 3



 1   motion for leave to proceed in forma pauperis along with a copy of his trust account
 2   statement. (ECF No. 2.) For the reasons discussed below, the Court GRANTS Petitioner’s
 3   motion for leave to proceed in forma pauperis [ECF No. 2] and DISMISSES the Petition
 4   as duplicative of the petition previously filed in S.D. Cal. Civil Case No. 20cv1518-BAS-
 5   KSC.
 6                        MOTION TO PROCEED IN FORMA PAUPERIS
 7          Upon review of Petitioner’s motion and accompanying trust account statement,
 8   Petitioner has $1.94 on account at the San Diego County Jail (see ECF No. 2 at 4) and
 9   cannot afford the $5.00 filing fee. Accordingly, the Court GRANTS Petitioner’s motion
10   to proceed in forma pauperis and allows him to prosecute the above-referenced action
11   without being required to prepay fees or costs and without being required to post security.
12   The Clerk of the Court will file the Petition for Writ of Habeas Corpus without prepayment
13   of the filing fee.
14                                PETITION IS DUPLICATIVE
15          The Court may dismiss a duplicative petition as frivolous if it “merely repeats
16   pending or previously litigated claims.” Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th
17   Cir. 1995) (citations omitted). Here, Petitioner has filed two petitions with this Court which
18   contain the same claims. Upon review, the instant federal petition presents the same four
19   claims Petitioner recently raised in a separate habeas corpus proceeding in this district,
20   alleging in Claims One and Two, respectively, that trial counsel was ineffective at his 2010
21   trial and that the prosecutor withheld exculpatory evidence in violation of due process at
22   his 2010 trial, and alleging in Claims Three and Four violations relating to his ongoing
23   resentencing proceedings. (Compare ECF No. 1 at 6-26 with ECF No. 1 at 5-30 in S.D.
24   Cal. Civil Case No. 20cv1518-BAS-KSC.) The petition in that case was dismissed without
25   prejudice on November 2, 2020, as the district court found Claims One and Two subject to
26   dismissal as successive and Claims Three and Four subject to dismissal under the
27   abstention doctrine. (See ECF No. 4 in S.D. Cal. Civil Case No. 20cv1518-BAS-KSC.)
28   ///

                                                   2
                                                                                  20cv2021 LAB (RBB)
     Case 3:20-cv-02021-LAB-RBB Document 3 Filed 12/02/20 PageID.46 Page 3 of 3



 1                               CONCLUSION AND ORDER
 2         The Court GRANTS Petitioner’s motion for leave to proceed in forma pauperis
 3   [ECF No. 2]. The Petition is DISMISSED without prejudice because the Petition in this
 4   case is duplicative of the petition previously filed in S.D. Cal. Civil Case No. 20cv1518-
 5   BAS-KSC.
 6   IT IS SO ORDERED.
 7   Dated: December 2, 2020
 8                                               ______________________________
 9                                               Hon. Larry Alan Burns
10                                               Chief United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                              20cv2021 LAB (RBB)
